        Case 1:19-cv-00852-LY Document 45 Filed 09/16/19 Page 1 of 1


                                                                                        r.fl




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS                                2OI9SEP 16   t1IO:   12
                                 AUSTIN DIVISION

 JEFF HANCOCK, individually and on
 behalf of all others similarly situated,
 Plaintiff,

 vs.                                              Case No.:   1:   19-cv-00852-LY

 JACKSON HEWITT' TAX SERVICE NC.,

 Defendant.



                                            ORDER

         Before the Court is Unopposed Motion to Extend Time for Defendant to Respond to

Plaintiff's Complaint, filed September 12, 2019 (the "Motion"). The Court determines that the

Motion should be granted. Accordingly, the Court GRANTS the Motion. Defendant will be

permitted to answer or otherwise respond to Plaintiff's Complaint on or before September 26,

2019.




SO ORDERED on this       t'ay oJL7.." LV?




                                              I
